Citation Nr: 0206352	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-47 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1966 to May 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO rating decision which 
denied an increase in a 50 percent rating for the veteran's 
service-connected PTSD.  In January 1999, the Board remanded 
the case for further development.  A July 2001 RO decision 
increased the PTSD rating to 50 percent.  


FINDINGS OF FACT

The veteran's service-connected PTSD produces severe social 
and industrial impairment, and it produces occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1966 to May 1968, including combat in Vietnam.  He 
received various decorations including two Purple Heart 
Medals. 

Psychiatric problems are first noted a number of years after 
service.  Medical records from the early 1990s note PTSD and 
substance abuse.

In September 1993, the RO granted service connection and a 30 
percent rating for PTSD.  

In August 1995, the veteran submitted his current claim for 
an increased rating for PTSD.  

VA medical records note inpatient psychiatric admissions from 
November 1995 to January 1996, and for a couple of days in 
October 1996.  Diagnoses included PTSD, and history of 
alcohol dependence most likely secondary to PTSD.  At the 
last of these admissions, Global Assessment of Functioning 
(GAF) scores of 54 on admission and 56 on discharge were 
assigned.  

The file contains VA and private outpatient records since 
1996 showing episodic psychiatric treatment, and diagnoses 
have included PTSD.  

The appellate record also includes the veteran's file for VA 
Chapter 31 vocational rehabilitation benefits, indicating 
that in recent years he has received such benefits for 
college studies in the field of computers.

The veteran underwent a psychiatric examination for the VA in 
September 1997.  It was noted that he was currently studying 
computer programming for almost a year and that he had 
previously worked as a salesman.  The veteran reported that 
since 1995, he had received treatment at a VA medical center.  
He indicated that he had taken Prozac, but that he had not 
taken such medications for some time.  He indicated that he 
had been attending a community college and was trying to put 
his mind on the work he was doing at school.  The veteran 
noted that the recently broke up with his girlfriend who had 
stayed with him for two years.  He indicated that he then 
tried to reconcile with his separated wife, but only stayed a 
couple of months.  The veteran indicated that he just stayed 
to himself and went to school.  He stated that he did not 
mingle with other people and that he tried to stay sober.  
The veteran reported that he still experienced a number of 
flashbacks from war events and that repetitious experiences 
would come from time to time.  

The examiner reported that the veteran's attitude appeared to 
be somewhat cynical and distrustful.  He was constantly on 
guard and not able to relax.  He reportedly had shown low 
capacity for impulse control and that he had outbursts of 
rage.  His tolerance for frustration and anxiety was noted to 
be quite low and he was not able to maintain any effective 
relationships with others.  It was noted that he would easily 
become withdrawn.  There were no signs suggestive of any 
delusional ideas or thought disorder and that the veteran had 
not experienced visual or auditory hallucinations.  Affect 
was somewhat constricted and his mood was low.  He reportedly 
would easily become cranky and agitated.  It was further 
noted that his capacity for impulse control was compromised 
to some extent and that he acted out under stress or 
provocation.  He denied any homicidal or suicidal ideation.  
He reported that he just took one day at a time.  He said it 
was hard for him to relate to other people closely and that 
he easily became frustrated.  He reportedly was constantly 
vigilant.  It was reported that sensorium was intact and he 
was oriented to time, place, and person.  His recollection 
for recent and past events appeared to be intact and that his 
ability to abstract and generalize appeared to be in the 
normal range.  The examiner noted that the veteran had little 
insight regarding his problem and that his judgment was 
marginally fair.  The diagnosis was PTSD.  The examiner 
assigned a current GAF score of 50 with a past year GAF score 
of 55.  The examiner commented that the veteran's current 
condition of anxiety, poor attitude, an inability to 
effectively relate to people, a propensity for acting out, 
and his being constantly on guard and distrustful, had 
adversely affected his ability in the social vocational 
aspect.  The examiner stated that the veteran was deemed not 
capable of employment at that point and continuous outpatient 
treatment was indicated.  It was noted that the veteran was 
otherwise deemed competent.  

A January 1999 private medical statement from Steve Bieler, 
MA, clinical psychologist, noted that the veteran's diagnoses 
included PTSD, severe and chronic and alcohol abuse, 
secondary to PTSD, in full remission.  The psychologist 
reported that that the veteran had sleep disturbances which 
were recurrently very severe.  It was noted that the veteran 
indicated that when he did not sleep he would become control-
oriented which had affected many relationships and made for 
great difficulties at work and in school.  The veteran also 
reported that his sleep disturbance was almost always present 
to some degree and that it would become more severe when he 
was stressed out.  He further noted that he had nightmares of 
Vietnam combat.  The psychologist noted that the veteran had 
intrusive memories which would, like the nightmares, vary in 
frequency and intensity, but were never absent for long.  It 
was noted that the veteran also had anxiety with panic 
attacks and feelings as if traumatic events were recurring.  
The psychologist noted that the veteran had intense anger at 
bad authority like the government that sent him and his 
friend into a war.  It was reported that the veteran showed 
no signs of emotion other than irritability and anger and 
that he had not allowed himself to develop friendships.  The 
psychologist also noted that the veteran reported that his 
depression was frequent and that he stated that he had 
horrible memory problems.  The psychologist reported that the 
veteran had nearly all the possible symptoms of PTSD as a 
result of many traumatic experiences in the Vietnam War and 
that the veteran was seriously impaired by the PTSD in both 
occupational and social functioning.  A GAF score of 50 was 
assigned.  

The veteran underwent a psychiatric examination for the VA in 
September 1999.  He reported that in the past two years, he 
had concentrated his efforts to attend a community college 
majoring in computer science.  He indicated that he had 
devoted most of his financial resources and efforts into such 
learning process.  He noted that since he graduated from his 
computer science program, he had not been able to acquire 
gainful employment.  The veteran stated that the summer 
season was depressing because he was not able to get a job 
and was not able to maintain any relationships with women.  
He reported that he continued to receive VA outpatient 
treatment.  

The examiner reported that the veteran was casually dressed 
and that he appeared to maintain minimal adequate personal 
hygiene.  His attitude was described as cynical and 
distrustful and he readily expressed his frustration.  He 
tended to raise his voice and that he became quite easily 
excitable and irritable.  His speech was reasonably 
spontaneous, showing no loosening of association of ideas.  
It was noted that overall his behavior had shown a propensity 
for being easily frustrated, agitated.  The examiner reported 
that when the veteran resorted to alcohol consumption, his 
behavior was often made worse and more prone to having 
outbursts of rage and acting out behavior.  He did not 
demonstrate any signs of delusional ideas or any thought 
disorder.  He had a personality profile which tended to 
remain somewhat detached and hardly involved closely or 
affectionately with other people.  There were no signs 
suggestive of visual or auditory hallucinations.  His affect 
was euthymic and appropriate and he showed a lot of anger and 
frustration.  It was reported that the veteran was constantly 
distrustful, on guard, and hypervigilant.  The examiner noted 
that the veteran's capacity for impulse control appeared 
somewhat compromised and that he had a low threshold for 
frustration and aggression.  He did not verbalize any 
suicidal ideation.  Sensorium was intact.  It was noted that 
the veteran was constantly hypervigilent, constantly on guard 
and that a little frustration would trigger outbursts of rage 
and anger.  He reportedly often chose to avoid people and 
avoid any interaction with others and that he tended to 
isolate himself.  His consciousness was clear and he was 
oriented to time, place and person.  Attention span was fair.  
It was noted that the veteran recently graduated from 
community college studies in computer science and that he had 
some insight regarding his problems.  The veteran's judgment 
was noted to be marginally fair.  The diagnoses were PTSD, 
and history of alcohol abuse.  The examiner assigned a 
present GAF scored of 50 and past GAF score of 50.  The 
examiner commented that the veteran was deemed competent to 
manage his financial affairs and that his frustration level 
appeared to be high due to a number of real life hardships 
such as a lack of funds and being not far away from being 
homeless.  It was noted that the veteran was currently 
unemployed.  

The veteran also underwent a VA social and industrial survey 
in September 1999.  He was living alone.  It was noted that 
he was divorced from his third wife (two marriages were to 
the same woman).  He reported that he was fired from his 
construction job that day because he had to come for the 
interview.  The veteran reported that he had difficulty 
keeping jobs as he usually mouthed off to the boss.  The 
veteran noted that his family relationships with his siblings 
had been good.  He indicated that he was currently involved 
with someone, but related some concern about his relationship 
surviving.  He had a poor history in relationships.  As to 
education, it was noted that the veteran was a high school 
graduate and that he just returned to college a few years ago 
through the vocational rehabilitation program.  He reported 
that he received an associate degree in liberal arts and 
computer science.  The veteran stated that he had not been 
able to find work in the field.  The survey indicated that 
the veteran came for the interview at that appropriate time, 
but that he appeared shabbily dressed and unkempt.  It was 
noted that the veteran did report that he came from work in 
construction.  The survey indicated that the veteran's affect 
appeared to be appropriate and that he appeared hostile and 
annoyed with having to come in for the interview.  It was 
reported that the veteran maintained good eye contact and 
that he was alert to time, place and person.  The survey 
noted that the veteran communicated with no difficulty, but 
he did become easily agitated in the session.  

Ongoing medical records include an April 2000 report from 
Stever Bieler, MA, clinical psychologist, noting the veteran 
suffered from severe PTSD resulting from intensive combat in 
Vietnam.  The psychologist reported a diagnosis of PTSD and a 
GAF score of 40.  A November 2000 statement from the 
psychologist noted that the veteran's diagnosis was PTSD, 
severe and chronic, resulting from his trauma in Vietnam.  It 
was noted that the veteran suffered from a great majority of 
possible PTSD symptoms and that his current active symptoms 
included sleep disturbance, severe; nightmares, frequent and 
severe; intrusive memories; anxiety, with panic attacks; 
anger/rage, particularly at the government and authority; 
isolated/distancing from peers; survivor guilt, severe; guilt 
over acts committed in Vietnam; exaggerated startle response; 
depression, frequent and recurrently severe; and memory and 
concentration problems.  The psychologist reported that some 
of the veteran's symptoms had worsened in the recent months 
and that his depression was more constant.  It was further 
noted that the veteran's sleep disturbance and combat 
nightmares had been more frequent and severe and that his 
rage was closer to the surface.  The psychologist also 
reported that the veteran's concentration and memory problems 
had been much worse and that for all those reasons, the 
veteran had to drop out of school, finding himself unable to 
concentrate and study.  The psychologist indicated that the 
veteran's judgment and ability to relate to others had 
declined.  The psychologist stated that because of the 
veteran's worsening condition, and his inability to continue 
school and pursue a stable occupation, he would set the 
veteran's GAF score at 35.  In another November 2000 
statement, the psychologist reported that the veteran's PTSD 
symptoms were too severe and intrusive for him to be 
successful in school.  

In a January 2001 statement, the psychologist reported that 
he had urged the veteran to talk to a doctor about anti-
depressant medication because he had been consistently 
depressed with increased PTSD symptoms.  It was noted that at 
the start of the year, the veteran was begun on Zoloft and by 
a VA physician.  

A July 2001 RO decision increased the rating for the 
veteran's PTSD to 50 percent.  

II.  Analysis

The veteran claims an increase in a 50 percent rating for 
PTSD.

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

The old criteria, in effect prior to November 7, 1996, 
provided that a 50 percent rating is warranted for PTSD when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating requires that the ability to maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for PTSD where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The evidence shows that in recent years the veteran has been 
hospitalized on a couple of occasions for treatment of his 
PTSD, although most of his psychiatric treatment has been by 
periodic outpatient therapy and medication.  He has only 
worked on occasion, in construction and sales jobs, although 
this is partly due to pursuing an education in the field of 
computers.  The record depicts significant difficulties with 
social relationships.  GAF scores have ranged from about 35 
to 55 but mostly have been about 50. 

Considering the evidence as a whole, the Board believes that 
there is a sufficient indication of a severe degree of social 
and industrial impairment from PTSD, warranting a 70 percent 
rating under the old criteria.  The medical evidence does not 
reflect psychiatric symptoms of such magnitude as to justify 
a 100 percent rating under any of the alternative tests of 
the old criteria.  As to the new criteria, the Board finds 
that a 70 percent rating also is warranted.  The medical 
records show a number of typical symptoms listed for a 70 
rating, and it appears PTSD produces occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Board notes that there has been no showing that PTSD results 
in total occupational and social impairment due to typical 
symptoms as listed in the rating criteria for a 100 percent 
rating.  

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that an increased rating 
of 70 percent is warranted for the veteran's PTSD, whether 
rated under the old or new criteria.  A rating in excess of 
70 percent is not warranted.  


ORDER

An increased rating of 70 percent for PTSD is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

